Citation Nr: 0841899	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-02 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a back disorder. 

 

REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2006 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Boston, Massachusetts, (hereinafter RO).  

In October 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).     

The appeal requires additional development and will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

Official service department records document that the veteran 
served as a tail gunner on B-29 type aircraft for 35 combat 
missions in the Pacific Theater during World War II.  
Statements from Army comrades who served with the veteran 
dated in February and March 2005, consistent with the 
veteran's sworn testimony presented to the undersigned, 
reported that the veteran routinely would exit the B-29s by 
jumping a distance of over eight feet from the back of the 
airplane.  The veteran's assertion is that he developed a 
back disability as result of these repeated jumps.  

The service medical records are not available, but in an 
October 2005 response from the veteran to the RO's 
notification of their unavailability, he indicated that he 
was not treated for a back disability during service.  When, 
as in the instant case as documented above, a wartime veteran 
alleges he suffers disability due to an injury incurred in 
combat, 38 U.S.C.A. § 1154(b) must be considered, permitting 
the veteran's undocumented assertions regarding combat-
related injuries to be accepted as true if consistent with 
the time, place and circumstances of such service.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996).  The analysis required by 38 U.S.C.A. § 
1154(b) applies only as to whether an injury or disease was 
incurred or aggravated at that time, i.e., in service.  It 
does not apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra.  

Pursuant to the criteria above, given the documentation of 
the veteran's combat service as a tail gunner, the veteran's 
assertions with respect to repeatedly exiting B-29s by 
jumping from the back of planes will be accepted as true 
given the circumstances of his service.  As such, and after 
reviewing the evidence of record in light of the testimony 
presented to the undersigned at the October 2008 hearing, the 
Board concludes that a VA examination is necessary in this 
case to determine if the veteran has a current back 
disability that was incurred in service; in particular, as a 
result of repeatedly jumping from the back of a B-29's during 
World War II.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

For the reasons stated above, this case is REMANDED for the 
following action:

1.  The veteran must be afforded an 
appropriate VA examination to determine 
if he has a current back disorder as a 
result of service.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  More specifically, 
following a review of the evidence of 
record, the examiner must state whether 
there is a 50 percent probability or 
greater that any currently back 
disorder is etiologically related to 
the presumed repeated jumps of higher 
than eight feet from the back of 
airplanes.  A complete rationale for 
the opinion must be provided, and if it 
is concluded that there is not a 50 
percent probability or greater that any 
currently back disorder is 
etiologically related to the presumed 
repeated in-service jumps, the reasons 
for rejecting the conclusion to the 
contrary represented by the April 2000, 
September 2006, and October 2006 
statements of record from J.W.O, D.C. 
should be expressed in detail.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.   Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




